Citation Nr: 0601174	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-05 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left elbow injury.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1990 to May 1991; 
he also had a prior period of active service of nine months 
and 24 days and over 14 years inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  This case was remanded in 
February 2004 and now returns to the Board for appellate 
review. 

The September 2001 rating decision assigned an initial 
noncompensable evaluation for the veteran's residuals of a 
left elbow injury, effective March 19, 2001.  In a July 2005 
rating decision, issued in August 2005, the Appeals 
Management Center (AMC) granted an initial 10 percent 
evaluation for such disability, effective March 19, 2001.  On 
a claim for an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
benefit sought on appeal has not been fully granted, and 
since the veteran did not withdraw his claim of entitlement 
to a higher initial evaluation for his left elbow disability, 
the matter remains before the Board for appellate review.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Residuals of a left elbow injury include arthritic 
changes, extension to 20 degrees, flexion to 120 degrees, 
limited internal and external rotation, pain, tenderness, 
crepitation, and an objectively tender scar.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for residuals of a left elbow injury have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5206 (2005).  

2.  The criteria for a separate initial 10 percent rating, 
and no more, for a left elbow scar have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002), (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim for 
service connection for residuals of a left elbow injury in 
March 2001.  In September 2001, the RO issued a rating 
decision that granted service connection for such disability 
and assigned an initial noncompensable rating, effective 
March 19, 2001.  Thereafter, the veteran appealed with 
respect to the propriety of the initially assigned rating.  
The Board notes that initial rating claims are generally 
considered to be "downstream" issues from the original 
grant of service connection.  VA's General Counsel issued an 
advisory opinion holding that separate notice of the VA's 
duty to assist the veteran and of his concomitant 
responsibilities in the development of his claim involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  VAOPGCPREC 8-2003.  

As such, in March 2001, prior to the initial decision on the 
claim in September 2001, the veteran was provided with notice 
of the VCAA and what evidence is necessary to substantiate a 
service connection claim.  Moreover, pertinent to his initial 
rating claim, the veteran was further advised of VA's duties 
to notify and assist as well as the evidence necessary to 
substantiate an increased rating claim in a February 2004 
letter.  

In addition, the requirements with respect to the content of 
the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, VA informed the veteran in the March 2001 VCAA 
letter of the information and evidence that is necessary to 
substantiate his claim for service connection.  Specifically, 
such letter advised the veteran that, in order to establish 
entitlement to service connection, the evidence must show a 
current disability and a nexus between such and service.  VA 
also specifically informed the veteran, in a letter dated in 
February 2004 that, to establish entitlement to an increased 
evaluation, the evidence must show that his service-connected 
disability had gotten worse.  

In addition, VA informed the veteran in both the March 2001 
and February 2004 letters about the information and evidence 
that VA would seek to provide.  Specifically, in March 2001, 
the veteran was advised that VA would make reasonable efforts 
to help him obtain evidence necessary to support his claim, 
to include medical records, employment records, and records 
from other Federal agencies.  Moreover, the February 2004 
letter advised the veteran that VA was responsible for 
obtaining relevant records from any Federal agency, to 
include medical records from the military, VA hospitals, and 
the Social Security Administration.  He was also informed 
that VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency, to include records from 
state and local governments, private doctors and hospitals, 
and current and former employers.  Both letters indicated 
that VA would obtain private treatment records if the veteran 
provided adequate identifying information and VA Form 21-
4142, Authorization and Consent to Release Information to VA, 
for each provider.  

VA also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, in the 
March 2001 letter, the veteran was notified that he should 
submit any evidence that supported his claim, such as medical 
evidence of his current disability or evidence that may show 
persistent or recurring symptoms of his disability.  The 
veteran was advised that such evidence may include treatment 
records, statements by physicians or other health care 
professionals, and lay statements from himself and others 
describing his symptoms and problems.  In the February 2004 
letter, the veteran was informed that he must provide 
adequate identifying information for such records and that it 
was his responsibility to ensure that VA received all 
requested records not in the possession of a Federal 
department or agency.  As indicated previously, both letters 
also notified the veteran that VA would attempt to obtain 
private records if he completed and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each provider.  

With respect to the fourth element of notice, the February 
2004 letter requested that, if the veteran had any additional 
evidence or information pertaining to his claim, to send it 
to VA.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as private treatment records from the Perkin 
Orthopedic Center pertinent to the veteran's post-service 
treatment are in the claims file and were reviewed by the RO, 
AMC, and the Board in connection with the veteran's claim.  
The veteran has not indicated that he sought VA treatment for 
his claimed left elbow disability.  Moreover, he was provided 
with VA examinations in April 2001 and May 2005 in order to 
adjudicate his claim.  VA has also assisted the veteran 
throughout the course of this appeal by providing him with a 
statement of the case in December 2002 and a supplemental 
statement of the case in August 2005, which informed him of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran is service-connected for residuals of a left 
elbow injury, evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5206.  The Board 
notes that 38 C.F.R. § 4.27 provides that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  He contends 
that such is manifested by constant pain, an inability to 
straighten the left arm, and a visible, painful scar.  
Therefore, the veteran claims that he is entitled to an 
initial rating in excess of 10 percent for such service-
connected left elbow disability.

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69.  As the medical evidence reveals that the 
veteran is right-handed and his elbow disability is on the 
left side, he is entitled to ratings pertinent to the minor 
elbow/forearm.  

Diagnostic Code 5205 provides ratings for ankylosis of the 
elbow.  Diagnostic Code 5206, pertinent to limitation of 
forearm flexion, provides for a noncompensable evaluation 
where flexion is limited to 110 degrees; a 10 percent 
evaluation where flexion is limited to 100 degrees; a 20 
percent evaluation where flexion is limited to 90 or 70 
degrees; a 30 percent evaluation where flexion is limited to 
55 degrees; and a 40 percent evaluation where flexion is 
limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5206.  

Under Diagnostic Code 5207, pertinent to limitation of elbow 
extension, provides for a 10 percent evaluation where 
extension is limited to 45 or 60 degrees; a 20 percent 
evaluation where the extension is limited to 75 or 90 
degrees; a 30 percent evaluation where extension is limited 
to 100 degrees; and a 40 percent evaluation where extension 
is limited to 110 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5207.  

Diagnostic Code 5208 provides for a 20 percent rating where 
flexion of the forearm is limited to 100 degrees and 
extension is limited to 45 degrees.   See 38 C.F.R. § 4.71a, 
Diagnostic Code 5208.  

Diagnostic Code 5209 provides a 20 percent evaluation for 
impairment of the flail joint of the elbow where there is a 
joint fracture with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of head of radius.  
Diagnostic Code 5210 provides for a 40 percent evaluation 
where there is nonunion of the radius and ulna, with flail 
false joint.  Diagnostic Codes 5211 and 5212 pertain to the 
impairment of the ulna and the radius, respectively.  
Diagnostic Code 5213 addresses impairment of supination and 
pronation.  Such provides for a 10 percent evaluation where 
supination is limited to 30 degrees or less.  When pronation 
is lost beyond the middle or last quarter of the arc and the 
hand does not approach full pronation a 20 percent evaluation 
is assigned.  Where there is loss of supination and pronation 
(bone fusion) and the hand is fixed in full pronation or near 
the middle of the arc or moderate pronation, a 20 percent 
evaluation is assigned.  Finally, where the hand is fixed in 
supination or hyperpronation, a 30 percent evaluation is 
assigned.  See 38 U.S.C.A. § 4.71a, Diagnostic Code 5213.

The normal range of elbow motion is 145 degrees of flexion 
and zero degrees of extension.  Normal forearm pronation is 
from zero to 80 degrees and normal forearm supination is from 
zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.  

The evidence of record reflects that the veteran's left elbow 
disability is manifested by arthritic changes, extension to 
20 degrees, flexion to 120 degrees, limited internal and 
external rotation, pain, tenderness, crepitation, and an 
objectively tender scar.  

Specifically, an April 2001 VA examination reflects that, 
while on active service, the veteran suffered a depressed 
radial head fracture on a fall on the left elbow in June 
1989.  He had a removal of the fractured elbow.  Currently, 
the veteran had problems with pain in the left elbow on 
extension, flexion, and raising the arm.  He was not on any 
treatment.  Upon physical examination, it was noted that the 
veteran was right-handed.  His left elbow showed a scar on 
the radial aspect.  Such was healed, non-keloidal, shiny, and 
tender on palpation in that area.  Left elbow flexion was to 
135 degrees and extension was to zero degrees, both without 
pain.  Forearm pronation was zero to 80 degrees and 
supination was zero to 85 degrees without pain.  Gripping was 
with pain in the left elbow.  The veteran gripped well.  
There was no distal impairment to sensation or pressure 
noted.  There was no atrophy.  Motor strength of the upper 
extremities was 5/5.  X-rays showed a small spur medially on 
the lateral view.  The examiner diagnosed residual of 
fractured distal radial head with removal of the chipped 
bones, without pain on extension and flexion.

A February 2004 record from the Pekin Orthopedic Center 
reflects that the veteran had left elbow pain intermittently 
with loss of range of motion.  Upon examination, the veteran 
had tenderness and crepitation on the left elbow.  His left 
elbow had a range of motion of 28 to 135 degrees.  Supination 
was to 95 degrees and pronation was to 80 degrees.  A March 
2004 X-ray revealed arthritic changes and no acute bony 
abnormality.

A May 2005 VA examination report indicates that the examiner 
reviewed the veteran's medical records and claims file.  The 
veteran indicated that he had injured his left elbow while in 
service.  He stated that he was not taking any medications.  
The veteran reported that, since five years ago, he had been 
feeling pain in the left elbow.  Such had been worse in the 
last five years and, lately, had been making it difficult for 
him to move his left arm.  The pain during the day is a 3 on 
a scale of 1 to 10 and at night, it sometimes worsened with 
an intensity of a 6 on a scale of 1 to 10.  The veteran 
indicated that the pain sometimes woke him up during the 
night.  The pain worsens when he performs any heavy work and 
improves when he puts the arm up, rests, and takes Tylenol or 
ibuprofen.  The veteran did not relate any flare-ups and 
stated that the pain was constant.

Regarding employment, the veteran worked as a laboratory 
technician in a chemical plant after his military service.  
He was currently retired.  The examiner noted that the 
veteran is right-handed.  The veteran was on no medications, 
but took Tylenol or ibuprofen when he had elbow pain.  He 
indicated that he had surgical repair of the left arm at the 
time of his fracture.  The veteran denied any additional 
surgeries.  

Upon physical examination, the veteran's left elbow had a 
baseline of 20 degrees flexion.  When the veteran tried to 
set the baseline to zero degrees, it was very tender and the 
joint was stiff.  Flexion was 120 degrees.  Beyond 120 
degrees, the veteran's elbow was very tender.  Internal 
rotation was very limited and external rotation was noted to 
be limited as well.  There was no fatigability or 
incoordination with repetitive movement.  There was no nerve 
damage or motor or sensory deficit.  X-rays showed chronic 
arthritic changes in the left elbow.

As there is X-ray evidence of arthritic changes, Diagnostic 
Code 5003 is applicable.  Such provides that degenerative 
arthritis will be rated on the basis of limitation of motion.  
As such, the veteran has been rated under Diagnostic Code 
5206, pertinent to limitation of flexion of the forearm.  
Under such Diagnostic Code, the veteran is not entitled to a 
rating in excess of 10 percent unless flexion is limited to 
90 degrees.  In April 2001 and February 2004, the veteran had 
flexion to 135 degrees without pain.  However, in May 2005, 
forearm flexion was limited to 120 degrees.  It was observed 
that, if the veteran flexed beyond 120 degrees, his elbow was 
very tender.  The May 2005 VA examiner also indicated that 
there was no fatigability or incoordination with repetitive 
movement and the veteran denied flare-ups.  See DeLuca, 
supra.  As the veteran is capable of flexion to 120 degrees, 
he is not entitled to an initial rating in excess of 10 
percent, even in consideration of pain on motion, under 
Diagnostic Code 5206.  

Under Diagnostic Code 5207, pertinent to limitation of elbow 
extension, the Board finds that the veteran is not entitled 
to a higher or separate initial rating.  Specifically, such 
Diagnostic Code provides for a 10 percent evaluation where 
extension is limited to 45 or 60 degrees and a 20 percent 
evaluation where extension is limited to 75 or 90 degrees.  
In April 2001, the veteran had extension to zero degrees 
without pain.  However, in February 2004, extension was 
limited to 28 degrees and, in May 2005, such was limited to 
20 degrees.  In May 2005, it was noted that, if the veteran 
tried to extend to zero degrees, his elbow was very tender 
and the joint was stiff.  See DeLuca, supra.  As such, the 
Board finds that, while the veteran has demonstrated 
limitation of elbow flexion with pain, there is no evidence 
that such is restricted to, at minimum, 45 degrees.  
Therefore, the veteran is not entitled to a higher or 
separate initial rating under Diagnostic Code 5207.

The Board also finds that, as the veteran does not have 
flexion limited to 100 degrees and extension limited to 45 
degrees, he is not entitled to a higher or separate initial 
rating under Diagnostic Code 5208.  Additionally, Diagnostic 
Code 5205, pertinent to ankylosis of the elbow, is 
inapplicable as the evidence of record demonstrates that the 
veteran is capable of elbow motion.  

As the veteran has an in-service history of a left elbow 
fracture with surgical repair, the Board has considered the 
applicability of Diagnostic Codes 5209 and 5210.  However, 
there is no evidence that the veteran has impairment of the 
flail joint of the elbow with a joint fracture with marked 
cubitus varus or cubitus valgus deformity or with ununited 
fracture of the head of the radius, or, nonunion of the 
radius and ulna with flail false joint.  Specifically, X-rays 
in April 2001 showed only a small spur medially and, in March 
2004 and May 2005, X-rays demonstrated only arthritic 
changes.  The March 2004 X-ray also failed to reveal any bony 
abnormality.  As such, the veteran is not entitled to higher 
or separate initial ratings under Diagnostic Code 5209 or 
5210.  There is also no evidence that the veteran has an 
impairment of the ulna or radius, to include malunion or 
nonunion.  As such, Diagnostic Codes 5211 and 5212 are 
inapplicable.

The Board has considered whether the veteran is entitled to a 
higher or separate rating under Diagnostic Code 5213, 
pertinent to impairment of supination and pronation.  The 
Board observes that, in May 2005, it was noted only that the 
veteran had limited internal and external rotation.  However, 
in April 2001, he had normal forearm pronation from zero to 
80 degrees and normal forearm supination from zero to 85 
degrees and, more recently, in February 2004, he again had 
normal pronation from zero to 80 degrees and normal 
supination from zero to 95 degrees.  As there is no evidence 
that the veteran has supination limited to 30 degrees or 
pronation lost beyond the middle or last quarter of the arc 
and the hand does not approach full pronation, he is not 
entitled to a higher or separate initial rating under 
Diagnostic Code 5213.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this regard, the Board observes that the veteran has a 
scar that is a result of his in-service surgery to repair his 
left elbow fracture.  Upon physical examination in April 
2001, it was noted that the scar was on the radial aspect and 
such was healed, non-keloidal, shiny, and tender on 
palpation.  Prior to August 30, 2002, Diagnostic Code 7804 
provides that a 10 percent rating is warranted for 
superficial scars that are tender and painful on objective 
demonstration.  As of August 30, 2002, Diagnostic Code 7804 
was revised to provide for a 10 percent rating where there 
are superficial scars that are painful on examination.  Under 
both the pre- and post-August 2002 Diagnostic Code 7804, the 
Board finds that the veteran is entitled to an initial 
separate 10 percent rating for his left elbow scar that is 
tender on objective examination.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002), (2005); Esteban, supra.  The 
Board finds that the evidence of record otherwise fails to 
demonstrate any additional functional impairment associated 
with the veteran's left elbow disability to warrant 
consideration of alternate rating codes.  

Therefore, the Board finds that the veteran is not entitled 
to an initial rating in excess of 10 percent for residuals of 
a left elbow injury under Diagnostic Code 5299-5206.  
However, he is entitled to a separate 10 percent rating under 
Diagnostic Code 7804 for a left elbow scar. 

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating may be assigned if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2005).  The record 
does not reflect any post-service hospitalizations for the 
veteran's left elbow disability or show that such is 
unusually manifested.  Moreover, the evidence reflects that 
the veteran is retired after working as a laboratory 
technician in a chemical plant after his military discharge.  
Therefore, the medical evidence shows that any objective 
manifestations of the veteran's left elbow disability are 
exactly those contemplated by the schedular criteria.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

An initial rating in excess of 10 percent for residuals of a 
left elbow injury is denied.

A separate initial 10 percent rating, and no more, for a left 
elbow scar, is granted subject to the laws and regulations 
governing the payment of monetary awards.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


